DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Rejent on 09/17/2021.
The application has been amended as follows: 
A.	Amend claims 1 and 14 to read as follow:
Claim 1, A surgical system, comprising:	an access device having a working channel and a visualization channel; and	a visualization system at least partially disposed in the visualization channel, the visualization system comprising a camera module and a housing in which the camera module is mounted;	wherein the housing includes a main body and a distal end cap, the main body includes a distal end with a convex side, a non-convex side, a distal-facing surface, a camera lumen therein in which the camera module is disposed, and first and second fluid lumens, and the distal end cap includes a proximal-facing surface including a first portion that is configured to abut the distal-facing surface of the main body, the first portion extending along an outer periphery of the distal 
Claim 14, The system of claim 1, wherein the non-convex side of the distal end of the main body has a sidewall having a concave inner surface disposed adjacent the working channel and the convex side of the distal end of the main body has a convex outer surface disposed opposite the inner surface.
B.	Cancel claims 18 – 20 and 40 – 45.
C.	Allow claims 1 – 9, 12 – 17 and 22 – 39.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim amendments overcome the most relevant discovered prior art to Phee et al. (US Pub. 2015/0230697 A1), wherein Phee does not disclose all the limitations of the claims as currently amended. Accordingly, the claims as currently amended are allowable over the discovered prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775